Exhibit 10.46

 



Employment Agreement

 

This Employment Agreement, this “Agreement”, shall be effective at 12:01 a.m.,
Eastern Daylight Time, on July 6, 2015 (the “Effective Date”), by and between
Marquis Industries, Inc., a Georgia corporation, “Marquis” or the “Employer”,
and Timothy A. Bailey, a Georgia resident, “Bailey”, and their respective heirs,
successors and permitted assigns.

 

Witnesseth:

 

Whereas, effective on the Effective Date, Marquis Affiliated Holdings LLC, a
Delaware limited liability company, “Holdings”, acquired all the issued and
outstanding common no par value stock in Marquis from Bailey and the other
stockholders of Marquis;

 

Whereas, Bailey has served as the Chief Executive Officer of Marquis since 1994
and has been instrumental in that company's operations; and

 

Whereas, the Employer desires to retain Bailey as the Chief Executive Officer of
the Employer and Bailey desires to be employed as the Chief Executive Officer of
Employer, in each case on the terms and subject to the conditions set forth
herein;

 

Now, therefore, in consideration of the aforementioned premises and other good
and valuable consideration, the receipt and sufficiency of which are
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

1. Position and Duties.

 

During the Term (as defined below), Bailey shall serve as the Chief Executive
Officer of Employer, shall report to the Chairman and the Board of Directors of
Employer (the “Board”), and shall be primarily responsible for managing the
Marquis Business (as defined below) and coordinating its finance, manufacturing,
and sales activities to increase its growth and profitability. Bailey shall
perform diligently such duties and such other duties as are customarily
performed by chief executive officers of comparable companies in the same or
similar industry as the Marquis Business, together with such other duties as may
be reasonably required from time to time by the Board, which duties shall be
consistent with his position as set forth above. Bailey shall from time to time
report to the Chairman and the Board on all matters within his knowledge that
should be brought to the Chairman's and the Board's attention. Bailey shall see
that all resolutions and orders of the Board are carried into effect, and in
connection with the foregoing, shall be authorized to delegate to the other
officers and employees of, or consultants to, Employer such of his powers and
duties as he deems advisable. Bailey shall, if requested, also serve as an
officer or director of any subsidiary of Marquis for no additional compensation.

 

2. Term.

 

Bailey shall be employed by Employer hereunder for a term of three years,
commencing on the Effective Date and expiring on July 5, 2018, unless terminated
earlier pursuant to Section 5 or Section 6 of this Agreement. The period during
which Bailey is employed by Employer hereunder is referred to herein as the
“Term”.

 

 

 

 



 1 

 

 

3. Salary and Benefits.

 

Bailey shall be paid an annual salary of One Hundred Sixty-five Thousand Dollars
($165,000), payable in periodic installments in accordance with the Employer's
customary payroll practices, with a fringe benefits package that, taken as a
whole, is economically comparable to that which he enjoyed at Marquis prior to
the Effective Date, subject to the terms and conditions of the appropriate
plans. Bailey shall also receive a car allowance of One thousand ($1,000)
dollars per month during the Term. During the Term, Bailey shall be eligible to
participate in the cash bonuses to be awarded pursuant to a cash bonus incentive
program to be adopted by Employer with terms substantially consistent with prior
practices for annual cash bonuses for key employees of the Employer.

 

4. Exclusivity.

 

During the Term, Bailey shall work full time for Employer and shall not consult,
advise, or otherwise engage in any other business activity; provided, however,
that so long as it does not interfere with his full-time employment hereunder,
Bailey may engage in the management of his farming interests and personal
investment portfolio.

 

5. Termination for Cause; Termination for Good Reason.

 

Employer may terminate Bailey for Cause. “Cause” shall be defined as: (i)
abandonment or failure to perform his duties hereunder; (ii) embezzlement,
misappropriation, fraud, or dishonesty involving the Marquis Business; (iii)
violation of any law involving the Marquis Business that has a material adverse
impact on the business or reputation of the Employer or any of its subsidiaries;
(iv) conviction of or plea of guilty or nolo contendere to a crime that
constitutes a felony (or state law equivalent) or a crime that constitutes a
misdemeanor involving moral turpitude, if such felony or other crime is
work-related, materially impairs Bailey's ability to perform services for the
Employer, or results in material, reputational, or financial harm to the
Employer or its affiliates; (v) addiction to any substance that materially
interferes with Bailey's duties hereunder; or (vi) Bailey's material breach of
any material obligation under this Agreement or any other written agreement
between Bailey and the Employer.

 

The employment of Bailey under this Agreement may be terminated by Bailey for
Good Reason if the Employer fails to cure the event constituting Good Reason
within thirty (30) days' after receipt of written notice of such event from
Bailey, provided that Bailey has given the Employer written notice of the event
forming the basis of Good Reason within thirty (30) days after he has knowledge
thereof. For purposes of this Agreement, "Good Reason" shall mean the occurrence
of any of the following, in each case during the Term without Bailey's written
consent: (i) any material breach by the Employer of any material provision of
this Agreement or any material provision of any other agreement between Bailey
and the Employer or its affiliates or (ii) a material reduction in Bailey's
title, authority, or responsibilities or a material increase in Bailey's
responsibilities (in any case, other than temporarily while Bailey is physically
or mentally incapacitated or as required by applicable law);

 

6. Termination without Cause.

 

Employer may terminate Bailey without Cause in the event that Bailey becomes
permanently disabled or is prevented by injury or sickness from attention to his
duties hereunder for six consecutive weeks or more. Bailey's employment
hereunder shall terminate automatically in the event of his death during the
Term.

 

 

 

 



 2 

 

 

7. Impact of Termination.

 

In the event that Bailey is terminated by Employer for Cause pursuant to Section
5 or without Cause pursuant to Section 6 prior to the expiration of the Term,
his accrued but unpaid salary shall be paid through the date of termination, but
he shall not be eligible to participate in the Cash Bonus Incentive Plan in the
year of termination or any year thereafter. If Bailey terminates his employment
for Good Reason pursuant to Section 5 prior to the expiration of the Term, he
shall continue to receive his unpaid annual salary and fringe benefits package
and he shall be eligible to participate in the Cash Bonus Incentive Program, in
each case pursuant to Section 3 and for the remainder of the Term. After
termination of employment, Bailey shall (i) return or cause to be returned any
personal computer used by him to the Employer, and return or cause to be
returned to the Employer all personal property of the Employer (except his cell
phone, which Bailey may retain) and all documents and materials belonging to the
Employer and stored in any fashion, whether or not those constitute or contain
any Confidential Information or Work Product (as such terms are defined below),
that are in the possession, custody, or control of Bailey, whether they were
provided to Bailey by the Employer or any of its business associates or created
by Bailey in connection with his employment by the Employee and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Employer that remain in Bailey's possession or control, including those stored
on any non-Employer devices, networks, storage locations, and media in Bailey's
possession or control (including the retained cell phone).

 

Upon termination of Bailey's employment hereunder for any reason, Bailey shall
be deemed to have resigned from all positions that Bailey holds as an officer or
member of the board of directors (or a committee thereof) of the Employer or any
of its subsidiaries or affiliates, except that Bailey may remain as the Minority
Director of Holdings pursuant to the terms of the Operating Agreement of
Holdings.

 

8. Covenants Not to Compete, Solicit or to Use or Disclose Confidential
Information

 

8.01 Definitions.

 

For purposes of this Section 8:

 

“Compete” means to, directly or indirectly, own, manage, control, or participate
in the ownership, management, or control of, or be employed or engaged by or
otherwise affiliated or associated as a consultant, independent contractor, or
otherwise with, any Competitor, or otherwise directly or indirectly engage in
any Restricted Business targeted to the Restricted Area.

 

“Competitor” means any person or entity (other than Employer or its
subsidiaries) who undertakes any Restricted Business in the Restricted Area,
regardless of whether or not the Competitor is physically located inside or
outside the Restricted Area.

 

“Confidential Information” means and includes any and all of the following
information, whether in writing, orally, electronically or otherwise: (i) all
information that is a trade secret under applicable trade secret or other law;
(ii) all information concerning product specifications, data, know-how,
formulae, compositions, processes, designs, sketches, photographs, graphs,
drawings, samples, inventions and ideas, past, current, and planned research and
development, current and planned manufacturing or distribution methods and
processes, customer lists, current and anticipated customer requirements, price
lists, market studies, business plans, computer hardware, software source and
object code and computer software, and database technologies, systems,
structures, and architectures; (iii) all information concerning the business and
affairs of Holdings, Marquis, or any subsidiary or affiliate of Marquis (which
includes historical and current financial statements, financial projections and
budgets, tax returns and accountants' materials, historical, current, and
projected sales, capital spending budgets and plans, business plans, strategic
plans, marketing and advertising plans, publications, client and customer lists
and files, contracts, the names and backgrounds of key personnel, and personnel
training techniques and materials, however documented); and (iv) all notes,
analyses, compilations, studies, summaries, and other material prepared by any
person or entity to the extent containing or based, in whole or in part, upon
any information included in the foregoing. “Confidential Information” does not
include information that is or becomes publicly known or available through no
wrongful act of Bailey.

 

 

 

 



 3 

 

 

“Customer” means any current, former, or prospective customer of Holdings,
Marquis, or any subsidiary of Marquis.

 

“Marquis Business” means, individually and collectively, all businesses that
Marquis or any of its subsidiaries conducts, or has conducted or has undertaken
or planned to conduct or undertake, including the extrusion and sale of
specialty yams and the manufacture and sale of carpet, rugs, and hard surfaces
through multiple distribution channels, as such business may be expanded or
changed during the Term.

 

“Restricted Area” means each area of each state and territory of the United
States of America.

 

“Restricted Business” means any business that is competitive with the Marquis
Business in the Restricted Area.

 

“Restriction Period” means the period commencing on the Effective Date of this
Agreement and ending on the date that is the fifth (5th) anniversary of the date
of termination of this Agreement.

 

8.02 Covenant Not to Compete.

 

During the Restriction Period, Bailey shall not Compete. Notwithstanding the
foregoing, Bailey is permitted to own up to five percent (5%) of the outstanding
capital stock or other equity interests of any publicly-traded entity that is
or, during any relevant period becomes, a Competitor.

 

8.03 Covenant Not To Solicit Customers or Employees.

 

During the Restriction Period, Bailey shall not, directly or indirectly, for
himself or another, (i) solicit Customers for any purpose related to a
Restricted Business or (ii) solicit the employment of, assist in the soliciting
of the employment of, or otherwise solicit the association in business with, any
employee or officer of Holdings, Marquis, or any subsidiary or affiliate of
Marquis, or induce any person who is an employee, officer, agent, or contractor
of Holdings, Marquis, or any subsidiary or affiliate of Marquis, to terminate
such relationship, or to join with Bailey or any other person or entity for the
purpose of leaving the employ or such other relationship with Holdings, Marquis,
or any subsidiary or affiliate of Marquis, and undertaking any form of business.

 

8.04 Covenant Not to Use or Disclose Confidential Information.

 

Bailey shall not, directly or indirectly, during the Restriction Period release
or divulge any Confidential Information whatsoever relating to Holdings,
Marquis, or any subsidiary or affiliate of Marquis to any person or entity other
than Holdings, Marquis, or any subsidiary or affiliate of Marquis without the
prior written consent of Holdings, unless compelled to do so by legal process or
subpoena or in the performance of Bailey's duties under this Agreement
consistent with the Employer's policies or (ii) use any Confidential Information
of Holdings, Marquis, or any subsidiary or affiliate of Marquis for Bailey's own
benefit or for the benefit of any person or entity other than Holdings, Marquis,
or any subsidiary or affiliate of Marquis.

 

8.05 Non-disparagement.

 

Bailey agrees and covenants that he will not at any time make, publish, or
com.m.unicate to any person or entity or in any public forum. any defamatory or
disparaging rem.arks, comments, or statements concerning Employer or any of its
subsidiaries or affiliates or any of the businesses, employees, officers,
existing and prospective customers, suppliers, investors, and other associated
third parties of Employer or any of its subsidiaries or affiliates.

 

 

 

 



 4 

 

 

8.06 Covenants Extended Pursuant to the Sale of a Controlling Interest in
Marquis and Other Acknowledgments.

 

For purposes of this Section 8:

 

(a) Bailey acknowledges and agrees that the obligations of this Section are
necessary in order to protect the legitimate business interests of the Employer
and such obligations are reasonably related to such end.

 

(b) Bailey also acknowledges that (i) pursuant to a Purchase Agreement, dated
July 6, 2015, among Holdings, Marquis, Bailey, and the other stockholders of
Marquis named therein (the “Purchase Agreement”), on the Effective Date,
Holdings purchased all of the issued and outstanding shares of capital stock of
Marquis from Bailey and such other stockholders (the “Purchase”) and (ii) as a
result of the Purchase, Bailey received from Holdings substantial cash
consideration in exchange for all of the shares of capital stock owned
beneficially or of record by Bailey (the “Bailey Shares”).

 

(b) Bailey further acknowledges that, as an inducement to Holdings entering into
the Purchase Agreement and as a condition to Holdings consummating the Purchase
and the other transactions contemplated by the Purchase Agreement, and for the
purpose of preserving the value of the business and goodwill of Marquis,
Holdings, and the Marquis Business after consummation of the Purchase, Holdings
has required that Bailey agree to the covenants set forth in this Section 8.

 

(c) Bailey further acknowledges that (i) the perceived goodwill associated with
the Marquis Business and relationships with Customers are integral components of
the value to Holdings of the Marquis Business; (ii) such perceived value was
reflected in the consideration paid by Holdings in the Purchase Agreement; and
(iii) Bailey's covenants and agreements contained in this Section 8 are
necessary to preserve the perceived value of the Marquis Business, including the
goodwill of the Marquis Business and relationships with Customers, for the
benefit of Holdings and Marquis following consummation of the Purchase.

 

(d) Bailey further acknowledges that the covenants in this Section 8 were
negotiated by Holdings as part of Bailey's sale of the Bailey Shares, which
constitute Controlling Interests (as that term is defined in O.C.G.A. §
13-8-51(4)), pursuant to the Purchase Agreement, and that, in the event that it
is ever contended that a covenant is too broad in description, time, scope, or
geographic area, the arbitrator or court enforcing the covenant shall be
entitled to “blue pencil” the covenant, so that as modified it is enforceable
and binding upon Bailey.

 

(e) Bailey understands that the nature of his position gives him access to and
knowledge of Confidential Information and places him in a position of trust and
confidence with Holdings and Marquis. Bailey understands and acknowledges that
the services he is to provide to Holdings and Marquis are unique, special, or
extraordinary. Bailey further understands and acknowledges that the ability of
Holdings and Marquis to reserve these for the exclusive knowledge and use of
Holdings and Marquis is of great competitive importance and commercial value to
the Holdings and Marquis, and that improper use or disclosure by Bailey is
likely to result in unfair or unlawful competitive activity.

 

(f) Bailey further acknowledges that the amount of his compensation reflects, in
part, his obligations and the rights of Holdings and Marquis under this Section
8; that he has no expectation of any additional compensation, royalties, or
other payment of any kind not otherwise referenced herein or in the Purchase
Agreement in connection herewith; and that he will not be subject to undue
hardship by reason of his full compliance with the terms and conditions of this
Section 8 or the enforcement thereof by Holdings or Marquis.

 

 

 

 



 5 

 

 

8.07 Injunctive Relief.

 

In the event of any breach or threatened breach of the covenants set forth in
this Section 8, Bailey acknowledges that the damage to the Employer would be
irreparable and that the Employer would be entitled to immediate injunctive
relief from any court of competent jurisdiction, without the necessity of
posting bond or showing any actual damages or that money damages would not
afford an adequate remedy, to staunch the damage caused by the breach. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages, or other available forms of relief.

 

9. Proprietary Rights.

 

9.01 Work Product.

 

Bailey acknowledges and agrees that all writings, works of authorship,
technology, inventions, discoveries, ideas, and other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived, or reduced to practice by Bailey, individually or jointly with
others, during the period of his employment by Employer and relating in any way
to the Marquis Business or research or development for the Marquis Business
(regardless of when or where the Work Product is prepared or whose equipment or
other resources is used in preparing the same) and all printed, physical, and
electronic copies, all improvements, rights, and claims related to the
foregoing, and other tangible embodiments thereof (collectively, "Work
Product"), as well as any and all rights in and to copyrights, trade secrets,
trademarks (and related goodwill), mask works, patents, and other intellectual
property rights therein arising in any jurisdiction throughout the world and all
related rights of priority under international conventions with respect thereto,
including all pending and future applications and registrations therefor, and
continuations, divisions, continuations-in-part, reissues, extensions, and
renewals thereof (collectively, “Intellectual Property Rights”), shall be the
sole and exclusive property of Employer.

 

9.02 Work Made for Hire; Assignment.

 

Bailey acknowledges that, by reason of being employed by Employer at the
relevant times, to the extent permitted by law, all of the Work Product
consisting of copyrightable subject matter is "work made for hire" as defined in
17 U.S.C. § 101 and such copyrights are therefore owned by Employer. To the
extent that the foregoing does not apply, Bailey hereby irrevocably assigns to
Employer, for no additional consideration, Bailey's entire right, title, and
interest in and to all Work Product and Intellectual Property Rights therein,
including the right to sue, counterclaim, and recover for all past, present, and
future infringement, misappropriation, or dilution thereof, and all rights
corresponding thereto throughout the world. Nothing contained in this Agreement
shall be construed to reduce or limit Employer's rights, title, or interest in
any Work Product or Intellectual Property Rights so as to be less in any respect
than that Employer would have had in the absence of this Agreement.

 

9.03 Further Assurances; Power of Attorney.

 

During and after his employment, Bailey agrees to cooperate reasonably with
Employer to (a) apply for, obtain, perfect, and transfer to Employer the Work
Product, as well as an Intellectual Property Right in the Work Product in any
jurisdiction in the world and (b) maintain, protect, and enforce the same,
including, without limitation, executing and delivering to Employer any and all
applications, oaths, declarations, affidavits, waivers, assignments, and other
documents and instruments as shall be requested by Employer. Bailey hereby
irrevocably grants Employer power of attorney to execute and deliver any such
documents on Bailey's behalf in his name and to do all other lawfully permitted
acts to transfer the Work Product to Employer and further the transfer,
issuance, prosecution, and maintenance of all Intellectual Property Rights
therein, to the full extent permitted by law, if Bailey does not promptly
cooperate with Employer's request (without limiting the rights Employer shall
have in such circumstances by operation of law). The power of attorney is
coupled with an interest and shall not be affected by Bailey's subsequent
incapacity.

 

 

 

 



 6 

 

 

9.04 No License.

 

Bailey understands that this Agreement does not, and shall not be construed to,
grant Bailey any license or right of any nature with respect to any Work Product
or Intellectual Property Rights or any Confidential Information, materials,
software, or other tools made available to him by Employer.

 

10. Miscellaneous.

 

10.01 Titles Descriptive; Interpretation.

 

Titles are descriptive and not substantive parts of this Agreement. For purposes
of this Agreement, (a) the words “include,” “includes,” and “including” shall be
deemed to be followed by the words “without limitation”; (b) the word “or” is
not exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto,” and
“hereunder” refer to this Agreement as a whole.

 

10.02 Negotiated Agreement.

 

The parties hereto have each been represented by counsel, and this Agreement has
been negotiated and shall not be construed against one party or the other.

 

10.03 Governing Law.

 

This Agreement shall be governed by Georgia law without regard to its choice of
law provisions.

 

10.04 Severability.

 

If any portion of this Agreement is held illegal or unenforceable, such portion
or portions shall be absolutely and completely severable from all other
provisions of this Agreement, and such other provisions shall constitute the
agreement of the parties hereto with respect to the subject matter hereof. On
such determination that a portion of this Agreement is illegal or unenforceable,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of such parties as closely as possible in a
mutually acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible.

 

10.05 Counterparts, Signatures.

 

This Agreement may be executed in counterparts, each of which shall for all
purposes be deemed an original, and all of such counterparts shall together
constitute one and the same agreement. The Agreement may be executed via
signature exchanged by facsimile or pdf, which signature shall be as valid as an
original.

 

 

 

 



 7 

 

 

10.06 Arbitration.

 

The parties hereto have agreed that any dispute arising out of or relating to
this Agreement (a "Dispute") shall be resolved in accordance with the procedures
set forth in this Section 10.06. Until completion of such procedures, no party
hereto may take any action not contemplated herein to force a resolution of the
Dispute by any judicial, arbitral, or similar process, except to the limited
extent necessary to (i) avoid expiration of a claim that might eventually be
permitted hereby or obtain interim relief, including injunctive relief, to
preserve the status quo or prevent irreparable harm. All communications between
the parties hereto or their representatives in connection with the attempted
resolution of any Dispute shall be confidential and deemed to have been
delivered in furtherance of Dispute settlement and shall be exempt from
discovery and production, and shall not be admissible in evidence (whether as an
admission or otherwise) in any arbitral or other proceeding for the resolution
of the Dispute or otherwise. Disputes shall be finally settled by arbitration
before a single arbitrator using the Commercial Arbitration Rules of the
American Arbitration Association ("AAA") as then in effect (the "Arbitration
Rules"), as modified by and subject to the provisions of this Section 10.06. The
arbitration shall take place in Atlanta, Georgia. Any court of competent
jurisdiction shall have authority to enter its order enforcing the award of the
arbitrator (the "Underlying Award"), which shall be final and binding on the
Disputing Parties, subject to the following sentence. Notwithstanding anything
to the contrary in this Section 10.06, the parties hereto agree: that the
Underlying Award may be appealed pursuant to the AAA's Optional Appellate
Arbitration Rules (the "Appellate Rules"); that the Underlying Award rendered by
the arbitrator shall, at a minimum, be a reasoned award; and that the Underlying
Award shall not be considered final until after the time for filing the notice
of appeal pursuant to the Appellate Rules has expired. Any such appeal must be
initiated within thirty (30) days of receipt of an Underlying Award, by filing a
notice of appeal pursuant to the Appellate Rules with any AAA office. Following
the appeal process, the decision rendered by the appeal tribunal may be entered
in any court having jurisdiction thereof.

 

On receipt of a notice of a Dispute, the parties hereto (each, a "Disputing
Party") shall initially participate in a mandatory mediation period. In the
event that such mediation does not resolve the Dispute within ten (10) days (or
any mutually agreed extension thereof), the arbitration process shall be
commenced by the initiating Disputing Party giving written notice to the other
Disputing Party of its intention to arbitrate (a "Demand"). The Dispute shall be
decided by one arbitrator designated by the Disputing Parties as follows. If the
Disputing Parties are able to agree upon such arbitrator within twenty one (21)
days after the Demand has been received by one Disputing Party from the
initiating Disputing Party, the Dispute shall be submitted to such arbitrator.
If the Disputing Parties are unable so to agree upon such arbitrator within such
period for any reason, AAA is authorized hereby to select an arbitrator within
ten (10) days after the expiration of such twenty-one (21)-day period, which
selection shall be made in accordance with the Arbitration Rules. The
administrative fee of AAA and the compensation and all other costs and expenses
of the arbitrator shall be paid by the Disputing Party that is not the
substantially prevailing Disputing Party in the Dispute and the substantially
prevailing Disputing Party in the Dispute shall be entitled to recover from the
other Disputing Party (and the arbitrator may so award the substantially
prevailing Disputing Party) any or all fees, costs, and expenses incurred by the
substantially prevailing Disputing Party in connection with the Dispute,
including reasonable attorneys' fees.

 

10.07 No Waiver, No Amendment.

 

No waiver shall be effective against any party hereto unless signed by the party
against whom the waiver is asserted. No amendment to this Agreement or shall be
effective unless signed by all parties to this Agreement. No waiver by any party
hereto shall operate or be construed as a waiver in respect of any failure,
breach, or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy,
power, or privilege arising from this Agreement shall operate or be construed as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power, or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power, or privilege.

 

10.08 Time is of the Essence.

 

Time is of the essence in the performance of this Agreement.

 

 

 

 



 8 

 

 

10.09 Entire Agreement.

 

This Agreement is the entire agreement between the parties hereto as to the
matters addressed herein. This Agreement is part of the Transaction Documents
(as defined in the Purchase Agreement), and the Transaction Documents, taken as
a whole, set forth the complete agreement between the parties thereto. Nothing
in this Agreement shall be limited or modify any provision of the Purchase
Agreement.

 

10.10 Successors and Assigns.

 

This Agreement is personal to Bailey and shall not be assigned by Bailey. Any
purported assignment by Bailey shall be null and void from the initial date of
the purported assignment. The Employer may assign this Agreement to any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation, or otherwise) to all or substantially all of the business or
assets of the Employer. This Agreement shall inure to the benefit of the
Employer and permitted successors and assigns.

 

10.11 Survival.

 

Upon the expiration or other termination of this Agreement, the respective
rights and obligations of the parties hereto shall survive such expiration or
other termination to the extent necessary to carry out the intentions of the
parties under this Agreement.

 

 

[Signature page follows.]

 

 

 

 

 

 

 

 

 

 

 

 



 9 

 

 

Witness our hands and seals as first above written.

 



Employer:   Bailey:       Marquis Industries, Inc.                       By: /s/
Larry Heckman                      /s/ Timothy A. Bailey         (L.S.) Name:
Larry Heckman   Timothy A. Bailey Title: President     [Corporate Seal]        
             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page to Bailey Employment Agreement

 



 10 

 